308 So. 2d 40 (1974)
William Antonio WINSTON, Petitioner,
v.
STATE of Florida, Respondent.
No. 45850.
Supreme Court of Florida.
December 11, 1974.
Rehearing Denied February 26, 1975.
James A. Gardner, Public Defender, and Robert T. Benton, II, Asst. Public Defender, for petitioner.
Robert L. Shevin, Atty. Gen., and Richard G. Pippinger, Asst. Atty. Gen., for respondent.
FERRIS, Circuit Judge.
The same point of law is involved in this cause as was decided today in Johnson v. State, Fla., 308 So. 2d 38. On authority of our decision therein the decision of the District Court of Appeal, Second District, 297 So. 2d 36, is affirmed and the writ of certiorari is discharged.
It is so ordered.
ADKINS, C.J., and ROBERTS, McCAIN and OVERTON, JJ., concur.